In an action to recover upon a promissory note, defendants appeal from (1) an order of the Supreme Court, Queens County, dated March 4,1971, which granted plaintiff’s motion for summary judgment (notice of motion served in lieu of a complaint, pursuant to CPLR 3213) and (2) a judgment of said court, entered the same day upon said order. Order and judgment reversed, with $10 costs and disbursements, and motion denied. In our opinion, summary judgment should not have been granted in view of the triable issues of fact raised by the papers on the motion. Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.